Citation Nr: 0502970	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury. 


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a right 
foot injury.

The veteran testified at a hearing held in November 2004 
before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is contained in the record. 


FINDINGS OF FACT

1.  An unappealed August 1988 rating decision denied service 
connection for residuals of a right foot injury.

2.  The evidence received since the August 1988 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's service medical records make no reference 
to a right foot injury; rather, the evidence shows that the 
veteran fractured his left foot in service.  

4.  No medical evidence indicates that the veteran suffers 
from residuals of a right foot injury as a result of service. 


CONCLUSIONS OF LAW

1.  An August 1988 rating decision which denied service 
connection for residuals of a right foot injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  The additional evidence presented since the August 1988 
rating decision is new and material, and the claim for 
service connection for residuals of a right foot injury has 
been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  

3.  A right foot injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
right foot injury.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in a May 
2003 letter prior to the RO's initial adjudication of his 
claim in June 2003.  The veteran was specifically notified of 
the VCAA and was given the opportunity to submit information 
and evidence in support of his claim.  Thus, all due process 
concerns have been satisfied. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The May 2003 letter by the RO essentially advised 
the veteran to identify and submit evidence in support of his 
claim.  Although the VCAA notice letter does not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim throughout development of the case at the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Therefore, the record is complete and the case is ready for 
appellate review.

II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for Residuals of a Right Foot Injury

The veteran is ultimately seeking service connection for 
residuals of a right foot injury.  However, the Board must 
first determine whether new and material evidence has been 
submitted since a final August 1988 rating decision which 
denied service connection for residuals of a right foot 
injury.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R § 3.303(b) (2004).

In an August 1988 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a right foot injury.  In so doing, the RO 
pointed out that the veteran had been treated in service in 
November 1950 after fracturing his left foot.  However, none 
of the service medical records made any reference to the 
veteran's right foot.  A May 1988 VA examination report noted 
the veteran's complaints of right foot pain for the past 
eight months.  However, X-rays of the right foot were 
negative.  As a result, the RO granted service connection for 
residuals of a fracture of the third metatarsal of the left 
foot, but denied service connection for residuals of a right 
foot injury.  The RO determined that findings pertaining to a 
right foot injury were not shown in service or on his recent 
VA examination. 

The veteran was notified of the August 1988 decision and of 
his appellate rights in a letter dated August 1988; however, 
he did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In May 2002, the veteran attempted to reopen his claim for 
service connection for residuals of a right foot injury on 
the basis of new and material evidence.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were revised, effective August 29, 2001.  The revised 
regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  These regulatory 
revisions apply to claims filed on or after August 29, 2001.  
Since the veteran filed a claim to reopen in May 2002, the 
amended regulatory provisions governing new and material 
evidence are applicable to the veteran's claim to reopen.  

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant.  Id.  

Since the August 1988 rating decision, the veteran underwent 
a VA compensation examination in May 2003.  At that time, the 
examiner noted that the veteran was service-connected for 
residuals of a fracture of his left foot, but that the 
veteran indicated that he had actually fractured his right 
foot.  The veteran reported increased pain in his right foot 
over the past eight years.  A physical examination of the 
right foot revealed a bony protuberance over the proximal 
first metatarsal.  Some tenderness was present in the medial 
midfoot, but none over the third metatarsal.  Digits two and 
three were deviated from one another, with slight flexion 
deformities as if they were developing a hammertoe deformity.  
The diagnosis was residuals of a right foot fracture.  X-rays 
were later ordered and were negative for the right foot. 

The Board finds that this report is new because it was not in 
existence at the time of the August 1988 rating decision.  
This report is also material, as the diagnosis is residuals 
of a right foot fracture.  Hodge, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for residuals of a right 
foot injury is reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the June 2003 rating decision as well as the March 
2004 statement of the case notified the veteran of all 
applicable laws and regulations pertaining to service 
connection.  The veteran has also been afforded the 
opportunity to present evidence and argument on the 
underlying service connection issue, and has done so.  In 
particular, the veteran was notified at his hearing of the 
need to provide evidence showing that he injured his right 
foot in service.  However, no additional evidence was 
submitted.  Under these circumstances, the Board may proceed 
to adjudicate this claim without prejudice to the veteran.


III.  Service Connection for Residuals of a Right Foot Injury

The veteran's service medical records show that in November 
1950 the veteran was hospitalized after a shell fell out of a 
hoist onto the veteran's left foot.  X-rays revealed a simple 
fracture of the left third metatarsal.  However, none of the 
service medical records made any reference to an injury 
involving the veteran's right foot.  A physical examination 
performed in January 1952 was negative for any complaint, 
treatment, or finding pertaining to the right foot.  

A May 1988 VA examination report noted the veteran's 
complaints of right foot pain for the past eight months.  
Apparently, the veteran told the examiner that he injured his 
right foot in 1946 after a hoist malfunctioned and dropped a 
5 inch shell onto his right foot.  Parenthetically, the Board 
notes that the veteran was not on active duty in 1946.  The 
veteran explained that he was hospitalized for two weeks, but 
that no fractures were diagnosed.  A physical examination of 
the right foot revealed some prominence of the bony structure 
of the hind foot; however, no localized tenderness or 
swelling were present.  No other findings were shown.  X-rays 
showed no evidence of any fracture, dislocation, or other 
bone or joint pathology.  The diagnosis included (1) history 
of right foot contusion in 1946, and (2) history of onset of 
pain of the right foot approximately eight months ago, 
probable osteoarthritis of the right foot, nonservice 
related, secondary to advancing age.  

The veteran was recently examined by VA in May 2003.  During 
the interview, the veteran told the examiner that he had 
actually fractured his right foot in service even though he 
was service connected for residuals of a fracture involving 
the left foot.  The veteran reported increased pain in his 
right foot over the past eight years.  A physical examination 
of the right foot revealed a bony protuberance over the 
proximal first metatarsal.  Some tenderness was present in 
the medial midfoot, but none over the third metatarsal.  
Digits two and three were deviated from one another, with 
slight flexion deformities as if they were developing a 
hammertoe deformity.  The diagnosis was residuals of a right 
foot fracture.  X-rays were later ordered and were negative 
for the right foot. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a right 
foot injury.  The Board places significant probative value on 
the service medical records which clearly show that the only 
injury in service pertains to the veteran's left foot, for 
which service connection has already been established.  None 
of the service medical records made any reference to a right 
foot injury.  Moreover, when examined in May 1988, a VA 
examiner noted that the veteran's pain in his right foot had 
it onset eight months prior and was probably due to 
osteoarthritis associated with advancing age.  Also, the 
examiner specifically included the term "nonservice 
related" in describing the veteran right foot pain.  

Although the May 2003 VA examination report was sufficient to 
reopen the veteran's claim, it fails to establish that the 
veteran injured his right foot in service.  Indeed, the only 
physical findings concerning the right foot on physical 
examination was a bony protuberance over the proximal first 
metatarsal, tenderness over the medial midfoot, and deviation 
of digits two and three.  Nevertheless, X-rays of the 
veteran's right foot were negative for signs of a previous 
fracture.  Although the examiner concluded with a diagnosis 
of residuals of a right foot fracture, there is no evidence 
in the record that the veteran ever fractured his right foot.  
More importantly, the examiner never offered an opinion 
concerning a nexus or relationship between the current 
findings pertaining to the veteran's right foot and his 
period of active duty service.  Thus, no medical evidence 
supports the veteran's claim that he suffers from residuals 
of a right foot injury as a result of service. 

Indeed, the only evidence in support of the veteran's claim 
includes lay statements, including testimony presented by the 
veteran and his wife at his June 2004 hearing.  However, 
since the record does not reflect that either the veteran or 
his wife possess the medical training and expertise necessary 
to render a medical opinion as to either the cause or 
diagnosis of an orthopedic disability, their statements are 
of no probative value in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right foot injury.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.


ORDER

Service connection for residuals of a right foot injury is 
denied.




	                        
____________________________________________
	William R. Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


